Citation Nr: 0001212	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to service connected residuals of a 
left knee injury.

2.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1953 to 
August 1973. 

This appeal arises from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claims concerning the disabilities at issue.  The notice of 
disagreement was received in August 1996.  In December 1996, 
the statement of the case was issued and the veteran's 
substantive appeal was received.  

In May 1998, the Board of Veterans' Appeals (Board) remanded 
the veteran's claims for additional development.  In a May 
1999 supplemental statement of the case, the RO continued to 
deny service connection for a right knee condition as 
secondary to the service connected residuals of left knee 
injury.  In the same supplemental statement of the case, the 
RO confirmed the noncompensable rating for hearing loss and 
the 10 percent rating for residuals of a left knee injury.


FINDINGS OF FACT

1.  There is no medical evidence linking the veteran's right 
knee disability to his service connected residuals of left 
knee injury; the claim for secondary service connection for a 
right knee disability is not plausible.

2.  The veteran's claims concerning an increased rating for 
residuals of a left knee injury and a compensable rating for 
bilateral hearing loss are plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of these 
claims.

3.  The veteran's left knee disability is manifested by no 
instability;  the veteran has x-ray evidence of arthritis of 
the left knee with limitation of flexion to 90 degrees and 
extension to 0 degrees.

4.  Bilateral hearing loss is most recently manifested by a 
pure tone threshold average at 1,000, 2,000, 3,000, and 4,000 
HZ of 66 decibels in the right ear, and 44 decibels in the 
left ear.  Speech discrimination ability is 88 percent 
correct in the right ear, and 90 percent correct in the left 
ear.


CONCLUSIONS OF LAW

1.  The veteran's claim concerning service connection for a 
right knee disability as secondary to service connected 
residuals of a left ankle injury is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has stated well-grounded claims for an 
increased rating for residuals of a left knee injury and for 
a compensable rating for bilateral hearing loss, and the 
Department has satisfied the duty to assist.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left knee disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 
5257, 5260, 5261 (1999); VAOPGCPREC 13-92, 23-97, and 9-98.

4.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.85, 
Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran underwent examinations in May 1953 and August 1959.  
Prior to each examination, the veteran denied any history of 
swollen or painful joints, arthritis or rheumatism, bone, 
joint or other deformity, lameness, loss of leg, or "trick" 
or locked knee.  Upon each examination, the veteran's lower 
extremities and "other musculoskeletal" were found to be 
normal.  

In April 1963, the veteran denied any history of swollen or 
painful joints, arthritis or rheumatism, bone, joint or other 
deformity, lameness, loss of leg, or "trick" or locked 
knee.  In March 1964, the veteran underwent a periodic 
examination, upon which his lower extremities and "other 
musculoskeletal" were normal.  Prior to a reenlistment 
examination in October 1965, the veteran denied any history 
of swollen or painful joints, arthritis or rheumatism, bone, 
joint or other deformity, lameness, loss of leg, or "trick" 
or locked knee.  Examination revealed normal lower 
extremities and "other musculoskeletal."  

In February 1966, the veteran sought treatment for left knee 
pain.  A medical consultation in March 1966 concluded with 
the impression of small tear medial meniscus.  No complaints 
were noted regarding the veteran's right knee.  The veteran 
also sought treatment for hearing loss in March 1966, and 
continued to seek treatment for his left knee in April 1966.  
A periodical examination in November 1967 revealed normal 
lower extremities and "other musculoskeletal." 

Prior to a periodical examination in February 1970, the 
veteran denied any history of swollen or painful joints, 
arthritis or rheumatism, lameness, or loss of leg.  He did 
report a history of bone, joint, or other deformity, as well 
as a "trick" or locked knee (although the particular knee 
was not specified).  Upon examination, a scar on the left 
knee was noted.  Otherwise, examination revealed normal lower 
extremities and "other musculoskeletal."  

Prior to a periodical examination in June 1971, the veteran 
denied any history of swollen or painful joints, arthritis or 
rheumatism, lameness, or loss of leg.  He did report a 
history of bone, joint, or other deformity, as well as a 
"trick" or locked knee.  The veteran also reported that he 
used to have leg cramps, but no longer had these symptoms.  
Finally, he also reported a tender area in the left tibial 
tubercle, with no functional disability.  Examination 
revealed normal lower extremities and "other 
musculoskeletal."  

Prior to his retirement examination in July 1973, the veteran 
denied any history of swollen or painful joints, arthritis or 
rheumatism, bone, joint or other deformity, lameness, loss of 
leg, or "trick" or locked knee.  Upon examination, a scar 
on the anterior right tibia was noted.  Otherwise, 
examination revealed normal lower extremities and "other 
musculoskeletal."  

In November 1978, the veteran filed a claim concerning 
service connection for hearing loss and for a left knee 
condition.  He did not reference any right knee symptoms on 
this claim form.  

The veteran underwent an examination for VA purposes in 
December 1978.  No complaints were made with regard to his 
right knee.

By a February 1979 rating decision, the RO, in pertinent 
part, granted service connection for residuals of a left knee 
injury and assigned a 10 percent rating effective from 
November 1978.  By the same rating decision, the RO granted 
service connection for defective hearing and assigned a 
noncompensable rating effective from November 1978. 

In April 1996, the veteran filed a typewritten statement in 
which he indicated that his left knee disability had changed 
in his gait, which caused stress and wear and tear on his 
right knee.  This resulted in pain and swelling.  The veteran 
had been seeking treatment for the right knee at VA, and had 
apparently been advised that this condition was the direct 
result of a service-connected injury.  The veteran also 
indicated that he had degenerative joint disease of the right 
knee, due to the change in his gait.  He also reported that 
his left knee condition was getting worse, with pain, 
instability, and increased effusion. 

Along with this typewritten statement, the veteran submitted 
VA medical records.  These records reflect, in pertinent 
part, that in December 1979, the veteran underwent X-rays of 
both knees, after complaining of an uncomfortable left knee.  
The X-ray report noted no evidence of any significant bone or 
joint abnormalities, except for minimal degenerative 
arthritis (it was not specified whether this referred to the 
veteran's right knee, left knee, or both).  These records 
also reflect that in October 1988, the veteran sought 
outpatient treatment complaining that he had hurt his right 
knee three weeks before while getting some "craft" material 
down.  Following an examination, the assessment was right 
knee injury.  In June 1994, the veteran sought treatment for 
swelling and popping of the right knee, which he apparently 
injured while bowling.  The veteran was referred to an 
orthopedist, who noted that the veteran had a two year 
history of right knee pain without history of trauma.  The 
veteran's prior history of a left knee injury was noted.  An 
X-ray of the right knee was within normal limits.  The 
assessment was early degenerative joint disease of the right 
knee. 

In another typewritten statement dated in April 1996, the 
veteran indicated that the severity of his hearing condition 
had deteriorated.  The veteran attached a copy of an 
audiological examination conducted in January 1996.  Pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
65
75
80
LEFT
30
40
50
60

It does not appear that speech recognition ability was fully 
measured during this examination.  

The veteran underwent a joints examination for VA purposes in 
June 1996.  The veteran reported that he had injured his left 
knee during service and that it was gradually getting worse.  
Now, his right knee was swelling and bothered him more than 
his left.  The veteran thought this may have been due to 
increased strain from favoring the left knee.  Upon 
examination, the range of motion of the knee was normal.  The 
veteran could squat to the floor and come back up.  The 
stability of the knee joints was also normal.  There was 
slight, but not great, resistance to passive manipulation of 
the right patella.  X-rays of the knees revealed no fracture 
or joint effusion in either knee.  There was minimal 
degenerative change with mild spurring medially and about the 
superior aspect of the patella on each side.  The impression 
was minimal degenerative change in each knee.  The veteran 
was diagnosed as having a history of injury to the left knee 
and a history of arthralgia of the right knee.

The veteran also underwent an audiological examination in 
June 1996.  Pure tone thresholds, in decibels, were as 
follows: 



HERTZ



1000
2000
3000
4000
RIGHT
45
65
70
70
LEFT
25
35
50
55

Speech discrimination ability was 84 percent in the right ear 
and 92 percent in the left ear.  It was concluded that the 
veteran had severe right and mild left sensorineural hearing 
loss.  

By a July 1996 rating decision, the RO, in pertinent part, 
denied service connection for a right knee condition.  The RO 
also confirmed the 10 percent rating for residuals of a left 
knee injury, and a noncompensable rating for bilateral 
hearing loss.   

In his August 1996 notice of disagreement, the veteran 
asserted, in pertinent part, that his hearing loss was worse 
than as reflected by the examination reports.  The veteran 
also asserted that his degenerative joint disease of the left 
knee was not minimal.  The superior aspect of his patella was 
"most constantly worn."  Due to extremely painful contact 
with the proximal fibula, his leg would buckle with slight 
medial subluxation three times weekly.  Although the veteran 
was able to squat during his examination, he had taken pain 
medication about 30 minutes before.  Normally, he could not 
bend, stoop, or squat without excruciating pain.  The veteran 
also asserted that when he had hurt his right knee in the 
crafts room, he merely walking to where the crafts were 
(rather than lifting them).  The veteran essentially restated 
his claim that his right knee condition was due to his 
service connected left knee condition.

The veteran underwent another examination for VA purposes in 
November 1996.  It was noted that the veteran was working 
full-time as a recreational therapist which required a great 
deal of walking, some bending and stooping, a great deal of 
standing, and some light lifting.  The veteran reported more 
deterioration of his left knee symptoms since he was 
previously rated, with more aching on prolonged standing, 
pain on knee bends more than half way, with little swelling.  
There was no locking, but the veteran felt that at intervals 
the patella or the joint would slip toward the medial side.  
The veteran did continue to walk regularly but did not run.  
He tried to stay in shape with stretching or other exercise.  
He stated that he had been recommended for arthroscopic 
procedure after the first of the year.  The veteran stated 
that he also felt pain in the right knee on standing and it 
did not feel like it supported him as fully as it used to.  
He noted a soreness on the right side of his knee.  He felt 
pain on pressing over his knee cap.  His knee did not buckle.  
The veteran reasserted that he felt his right knee had 
deteriorated because of his left knee. 

Upon examination, the veteran displayed good posture, and a 
brisk, even, careful gait.  The knees were symmetrical with 
preservation of landmarks and no obvious deformities.  
Quadriceps were well developed and strong bilaterally without 
atrophy.  The left knee had no visible swelling.  There was a 
modest degree of subpatellar crepitation accentuated by 
pressing down against the knee.  There was also tenderness on 
pressing over the area of the medial plica with pain on 
stretching the ligamentous support on the medial side of the 
knee.  The veteran could extend and fully lock the knee to 0 
degrees and flex to 130 degrees without discomfort.  However, 
the veteran had pain in the left knee when he squatted down 
about half way to a full knee bend.  The maneuver was stopped 
at that juncture.  The veteran could tandem walk without 
discomfort and he could stand on tiptoe without discomfort.  
No subluxation of the patella was noted.  The knee was stable 
in both P-A and A-P directions and there was no medial or 
lateral laxity. 

Following the examination, the veteran was diagnosed as 
having, in pertinent part, degenerative arthritis of the left 
knee, and degenerative arthritis of the right knee.  the 
examiner also included the following text in his report:

Veteran claims aggravation of NSC 
disability of his right knee . . . This 
examiner would judge the baseline 
manifestations in the right knee to 
actually be those observed at this 
examination.  Examination is different 
from the first recorded examination in 
the veteran's record, however, which 
indicated some swelling about the right 
knee and it was painful.  At this 
subsequent examination, many years later, 
there was no swelling in the knee but 
there was some crepitation and pain on 
pressure.  On the assumption that the 
veteran has had increased symptoms, this 
examiner does assume then that since 1988 
the veteran has had some worsening of the 
condition of his right knee.  However, 
this examiner judges from the report of 
the first symptoms of the right knee that 
this was not occasioned by buckling, 
instability, and/or difficulty with the 
left knee and that the injury sustained 
when the veteran slipped on his right 
knee . . . has over a period of time been 
aggravated by subsequent years of full 
activity and are not dependent or 
aggravated by the condition of his left 
knee.  Despite the increase in symptoms, 
this veteran retains excellent muscular 
support with relatively stable knees, 
bilaterally.  He was observed to have 
normal gait and weight distribution. . . 
. Accordingly, [I see] no reason to 
impugn the injury to the SC left knee as 
the cause of the veteran's present 
symptoms of his right knee . . . 

On his December 1996 Form 9, the veteran indicated that he 
was scheduled for arthroscopic surgery on his left knee in 
January 1997.  

In February 1997, the veteran submitted additional medical 
records in support of his claim.  These records indicate that 
in January 1997, the veteran underwent arthroscopy of the 
left knee with shaving of the patella and lateral aspect of 
the trochlea.  At surgery, he was found to have focal grade 
II - III chondromalacia affecting a small area of the 
inferior pole.  There was an area of more widely diffuse 
grade I degenerative changes elsewhere in the patella.  The 
trochlea showed grade II changes of chondromalacia with some 
ridging of the lateral trochlea only.  The medial and lateral 
compartments were entirely normal.  Since the surgery, the 
veteran had had one or two "little problems."  First, he 
developed a very florid razor-burn type rash all around the 
knee, which was now largely resolved.  The other problem was 
pain with tenderness at the insertion of the patellar tendon 
to the tibial tubercle, but he was not having pain elsewhere 
in the knee.  

Physical examination showed that the razor burn was virtually 
healed.  There was no effusion in the knee and the two 
portals were well healed.  There was slight swelling with 
definite tenderness over the tibial tubercle at the insertion 
of the patellar tendon, which may have represented a little 
bursitis.  The examiner's impression was that the veteran had 
patellar tendonitis of the left knee.  The veteran was told 
he could return to work in a supervisory-like duty capacity, 
but prolonged standing, walking, climbing, or other strenuous 
activities were not permitted.  

The veteran also submitted an undated audiological 
examination report.  Pure tone thresholds, in decibels, were 
as follows: 




HERTZ



1000
2000
3000
4000
RIGHT
50
70
70
70
LEFT
35
40
50
55

Speech discrimination ability was 62 percent in the right ear 
and 76 percent in the left ear.

In May 1997, the veteran was scheduled for a joints 
examination for VA purposes, but he advised the RO that he 
was unable to appear.

The veteran underwent another examination for VA purposes in 
August 1997.  He continued to report pain in his knees 
bilaterally, particularly with long standing.  He 
occasionally went up stairs, which caused pain.  The knees 
would also swell occasionally.  Upon examination, there was 
no swelling, deformity, or instability.  The veteran did have 
bilateral crepitus.  There was full range of motion in the 
right knee.  The left knee flexion was limited to 90 degrees 
due to pain.  An X-ray revealed bilaterally patellar spurring 
superiorly and no other abnormalities.  The veteran was 
diagnosed as having chondromalacia of the knees, post-
operative left knee.  The examiner also included the 
following sentence in his report: "No statement can be made 
in accordance with the DeLuca memorandum at this time because 
it would be pure speculation on the part of the examiner."  

In May 1998, the Board, in pertinent part, remanded the 
veteran's claims for additional development.

In a June 1998 letter, the RO asked the veteran for his 
assistance in obtaining additional medical records.  The 
veteran was also informed that a medical statement from any 
physician attesting to a relationship between the veteran's 
current right knee condition and his service connected left 
knee disability would be useful in establishing a well-
grounded claim for service connection.  

Subsequently in June 1998, medical records from the VA 
Medical Center (VAMC) in Fayetteville, North Carolina, were 
associated with the claims file.  These records reflect that 
in January 1997, the veteran was examined for purposes of 
beginning physical therapy on his left knee.  It was noted 
that he had guarded range of motion with 0 degrees of 
extension to 120 degrees of flexion.  There was palpable 
tenderness in the distal patellar tendon.  Ligamentous 
stability testing was deferred secondary to pain.  The 
veteran had independent ambulation.  The assessment was 
tendonitis status post arthroscopy, chondromalacia patellae 
of the left knee.  The veteran underwent physical therapy for 
his left knee for three weeks in March 1997, resulting in 
moderate pain relief.  

The veteran underwent an audiological examination for VA 
purposes in April 1998.  Pure tone thresholds, in decibels, 
were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
40
70
75
80
LEFT
20
35
50
55

Speech discrimination ability was 88 percent in the right ear 
and 90 percent in the left ear.  The veteran was noted to 
have severe right and moderate left high frequency 
sensorineural hearing loss.  

In July 1998 medical records from the VAMC in Durham, North 
Carolina, were associated with the claims file.  These 
records are essentially duplicative of those summarized 
above.

Subsequently in July 1998, medical records from the offices 
of Douglas S. McFarlane, M.D., were associated with the 
claims file.  These records are partially duplicative of the 
records submitted by the veteran in February 1997.  However, 
additional records reflect that in February 1997, the veteran 
was a month out from his arthroscopy of the left knee and he 
was still having pain, primarily over the patella tendon and 
its insertion to the tibial tubercle.  Examination showed 
that there was no effusion.  There was good range of motion.  
The veteran did have some spongy swelling over the distal end 
of the patella tendon and its insertion to the tibial 
tubercle.   This area was tender and slightly warm.  The 
veteran said that he had always had a prominent tibial 
tubercle that he could not kneel on this side, and that over 
the years he had had pain in this area, which he had not 
specifically mentioned before.  However, he had been treated 
at VA in the past for patella tendonitis.  X-rays did show a 
prominent tibial tubercle.  There was no fragmentation, 
particular sclerosis, or increased lucency.  

These records reflect that in March 1997, the veteran was 
still having problems with his left knee, although it was no 
worse.  He did not feel that the knee immobilizer helped him 
other than transiently.  Some of his symptoms were still 
coming from the chondromalacia patellae, although he also had 
signs of patella tendonitis.  In March 1998, the veteran 
complained of pain and swelling in his right knee.  Dr. 
McFarlane told him that he thought he had patellofemoral 
arthritis in this knee.  The veteran continued to seek 
treatment for his right knee symptoms in April 1998.  

In July 1998, a medial record from the office of Michel C. 
Pare, M.D., was associated with the claims file.  This record 
reflects that in October 1998, the veteran sought treatment 
for a right elbow symptoms.  During the ensuing examination, 
it was noted that the veteran had a normal gait, and he could 
walk on his heels and toes.  

In November 1998, an additional record from the Fayetteville 
VAMC was associated with the claims file.  This record 
reflects that in June 1998, the veteran sought treatment for, 
in part, degenerative joint disease of both knees.  

The veteran underwent another audiological examination for VA 
purposes in November 1998.  Pure tone thresholds, in 
decibels, were as follows: 




HERTZ



1000
2000
3000
4000
RIGHT
40
70
75
80
LEFT
25
40
50
60

Speech discrimination ability was 88 percent in the right ear 
and 90 percent in the left ear.  The veteran was noted by the 
audiologist to have severe right and mild left high frequency 
sensorineural hearing loss.  In a separate examination 
report, it was concluded that the veteran had bilateral 
moderate to moderately severe sensorineural hearing loss.  

The veteran underwent another examination for VA purposes in 
January 1999.  The veteran complained of pain in his left 
knee all the time.  This occasionally flared up and would 
swell from making a wrong movement.  The veteran avoided 
strenuous activity if he could.  He did not use any crutches, 
braces, or canes.  There was no dislocation, recurrent 
subluxation, or inflammatory arthritis.  The veteran had 
worked since 1975 at the Fayetteville VA Hospital and had not 
missed any work because of his service connected conditions.  

Upon examination, there was full extension and flexion was to 
95 degrees.  There was pain on flexion.  There was no 
fatigue, weakness, lack of endurance, edema, effusion, 
instability, redness, tenderness, or heat.  Some crepitus was 
noted.  Weight bearing was good and gait was normal.  There 
was no ankylosis or leg shortening.  There was no 
inflammatory arthritis.  An X-ray revealed a quadriceps spur 
from the superior pole of the patella.  The joint spaces were 
maintained.  No significant degenerative changes were 
identified, nor were any acute bony or joint abnormalities 
seen.   

In May 1999, additional medical records from the offices of 
Dr. McFarlane were associated with the claims file.  The bulk 
of these records are duplicative of records summarized above.  
Other records reflect that in September 1996, the veteran 
first visited with complaints of chronic recurrent left knee 
pain, as well as a four year history of pain and swelling in 
his right knee.  With regard to the right knee, there was 
intermittent swelling, but it did not appear that the joint 
would get hot or erythematous, but rather appeared to be more 
of a mechanical problem.  The left knee continued to be the 
dominant problem.  It popped, cracked, and gave way, and 
limited the veteran going up and down stairs and squatting.  
Examination of the left knee showed no effusion, full range 
of motion with patella femoral crepitus and no instability.  
Patella compression was positive.  X-ray of the left knee 
including a sunrise view showed some narrowing of the patella 
femoral compartment, with otherwise minimal degenerative 
changes elsewhere.  The impression was patella femoral 
arthritis.  

These records also include a June 1997 letter from Dr. 
McFarlane, indicating that the veteran had to wear a 
"constant flow cooling pad" on his left knee following his 
surgery.

In a May 1999 supplemental statement of the case, the RO 
continued to deny service connection for a right knee 
condition as secondary to the service connected residuals of 
left knee injury.  In the same supplemental statement of the 
case, the RO confirmed the noncompensable rating for hearing 
loss and the 10 percent rating for residuals of a left knee 
injury.

II.  Analysis

A.   Claim concerning secondary service connection

A claim for secondary service connection must be granted when 
a disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(1999).  Secondary service connection may also be granted 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition.  In such case, a veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

Like all claims, a claim for secondary service connection 
must be supported by "evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Generally, for a claim to be well 
grounded, a claimant must submit each of the following: (1) a 
medical diagnosis of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the in-service injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  With regard to a claim for 
secondary service connection, a claimant must provide 
competent evidence that the secondary condition was caused or 
aggravated by the service-connected condition.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  The credibility of the 
evidence is presumed when determining whether a claim is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  However, 
the presumption of credibility does not apply where a fact 
asserted is beyond a person's competency or where the 
evidence is inherently false.  See id.  

The Board finds that the veteran's claim of secondary service 
connection for a right knee disability is not well grounded 
within the meaning of 38 U.S.C.A. § 5107.  The key question 
in this case center on the relationship of the current right 
knee disability and the service connected residuals of left 
knee injury.  Such relationships are not susceptible to 
informed lay observation and, for there to be credible 
evidence of such relationship, competent medical evidence is 
required.  The veteran has submitted no medical evidence 
linking any current right knee disability to his service 
connected left knee disability.  Indeed, a VA physician in 
November 1996 specifically concluded that there was no 
relationship between the veteran's right knee condition and 
his service connected left knee disability.  Moreover, 
despite being afforded specific notice and an opportunity in 
which to submit medical evidence of a nexus, such evidence 
was not forthcoming.  

In conclusion, the veteran's claim concerning service 
connection for a right knee disability as secondary to a 
service connected residuals of a left knee injury is not well 
grounded.  If a claim is not well grounded, the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  As a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim concerning service 
connection for a right knee disability as secondary to a 
service connected residuals of a left knee injury is denied.

B.  Claims concerning increased ratings 

As noted above, the first inquiry must be whether the 
appellant has stated well grounded claims as required by 38 
U.S.C.A. § 5107(a).  A well grounded claim is one that is 
plausible.  Murphy v. Derwinski, 1 Vet.  App. 78 (1990).  In 
the context of a claim for an increased evaluation of a 
condition adjudicated service connected, an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant in the 
instant case has stated well grounded claims for increased 
ratings.  

The appellant having satisfied his initial burden, VA has a 
duty to assist him in the development of facts pertaining to 
his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal, and that 
this duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The Department has 
obtained VA and private medical records, and accorded the 
veteran several VA examinations.  The duty to assist has been 
satisfied. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

1.  Hearing loss 

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100.  It is observed, 
however, that during the pendency of this appeal, VA issued 
new regulations for evaluating impairment of auditory acuity.  
These became effective June 10, 1999. 62 Fed. Reg. 25,202-210 
(May 11, 1999).  The Court has held that, where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so. See Karnas v. Derwinski, 1 Vet. App. 
308 (1991); Baker v. West, 11 Vet. App. 163, 168 (1998); 
Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam order), 
holding that, although certain new rating criteria became 
effective after the appellant filed his appeal with the 
Court, VA and the Court are required to apply the amendments 
to the extent that they are more favorable to the claimant 
than the earlier provisions.

The regulatory amendments noted above were not in effect at 
the time the RO issued its decision assigning a 
noncompensable evaluation for the veteran's bilateral hearing 
loss and, therefore, would not have been applied by the RO in 
making its determination.  In view of that, the Board must 
consider whether the veteran would be prejudiced if we were 
to proceed with appellate consideration of the claim without 
first giving the RO the opportunity to consider the new 
regulations.

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to, and since 
June 10, 1999, call for the consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests. 38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  In order to establish entitlement to a compensable 
evaluation for hearing loss, it must be shown that certain 
minimum levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, with the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, we note that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current regulations provide that hearing tests 
will be conducted without hearing aids.  It addresses 
exceptional patterns of hearing loss, which are not shown to 
be present in this case.  (The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hz are each 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.)

Although it is the usual practice of the Board to remand a 
claim to the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal, in this case, 
the new regulations have not changed the substantive criteria 
directly affecting the veteran's claim.  Therefore, the 
veteran would not be prejudiced by the Board proceeding to 
the merits of the claim, and a remand would only result in 
needless delay and impose further burdens on the RO, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The veteran's bilateral hearing loss is currently assigned a 
10 percent rating under Diagnostic Code 6100.  The evaluation 
of hearing impairment is based on examinations using 
controlled speech discrimination tests together with results 
of a puretone audiometry test.  38 C.F.R. § 4.85 (1999).  The 
results are charted on Table VI and Table VII.  The 
assignment of a disability evaluation for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 
 
At the veteran's June 1996 VA examination, the average 
puretone decibel loss for his right ear, achieved by adding 
hearing loss at 1000, 2000, 3000, and 4000 HZ and dividing by 
four, was 63.  The percent of discrimination was 84.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 76 and 82, the resulting 
numeric designation for the right ear is IV.  

The average puretone decibel loss for the veteran's left ear 
was 41.  The percent of discrimination was 92.  The resulting 
numeric designation for the left ear is I. 
 
Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of IV for the right ear and I for 
the left ear, the point of intersection on Table VII requires 
assignment of a noncompensable percent rating under 
diagnostic code 6100. 
 
At the veteran's April 1998 examination, the average puretone 
decibel loss for the veteran's right ear was 66.  The percent 
of discrimination was 88.  The resulting numeric designation 
for the right ear is III.  The average puretone decibel loss 
for the veteran's left ear was 40.  The percent of 
discrimination was 90.  The resulting numeric designation for 
the left ear is II.  With a numeric designation of III for 
the right ear and II for the left ear, the point of 
intersection on Table VII again requires assignment of a 
noncompensable rating under diagnostic code 6100. 

At the veteran's November 1998 examination, the average 
puretone decibel loss for the veteran's right ear was 66.  
The percent of discrimination was 88.  The resulting numeric 
designation for the right ear is III.  The average puretone 
decibel loss for the veteran's left ear was 44.  The percent 
of discrimination was 90.  The resulting numeric designation 
for the left ear is II.  With a numeric designation of III 
for the right ear and II for the left ear, the point of 
intersection on Table VII still requires assignment of a 
noncompensable rating under diagnostic code 6100.

The RO has applied the rating schedule accurately, and there 
is no basis for assignment of a higher evaluation.  Based on 
the evidence available, the evaluation to be applied under 
the rating schedule is clear, and entitlement to a 
compensable rating for bilateral hearing loss is not shown.  
Finally, the evaluations derived from the rating schedule are 
intended to make proper allowance for improvement by hearing 
aids.  An examination to determine this improvement is 
therefore unnecessary.  38 C.F.R. § 4.86 (1999).

2.  Residuals of left knee injury

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, regarding all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).  

Regarding the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 
(f)  pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knees are considered major joints.  38 
C.F.R. § 4.45 (1999). 

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).  In a precedent 
opinion, the VA General Counsel held that separate ratings 
are available for disabilities manifested by instability of 
the joint (rated under Diagnostic Code 5257) and limitation 
of motion (rated under Diagnostic Codes 5260 and 5261).  See 
VAOPGCPREC 23-97. 

The appellant's service connected left knee disability is 
currently rated as 10 percent disabling under Diagnostic Code 
5257, which pertains to "other impairment" of the knee.  
Under Diagnostic Code 5257, the evaluation assigned is 
dependent upon the extent of subluxation or lateral 
instability.  A disability evaluation of 10 percent is 
warranted when there is "slight" recurrent subluxation or 
lateral instability, and an evaluation of 20 percent is 
assigned when the degree is "moderate."  A disability 
evaluation of 30 percent is assigned when the degree of 
recurrent subluxation or lateral instability is "severe." 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999). 

As detailed above, during the June 1996 examination, the 
veteran's left knee was noted to have normal stability.  The 
November 1996 examination report indicated that the veteran's 
knee was stable in both P-A and A-P directions and there was 
no medial or lateral laxity, nor any subluxation.  There was 
also no instability noted during the examinations in August 
1997 and January 1999.  The examiner in January 1999 also 
noted that there was no subluxation.  While the veteran has 
subjectively complained (in his November 1996 notice of 
disagreement) that his leg buckles with slight medial 
subluxation three times weekly, the medical evidence of 
record is negative for indications of recurrent subluxation 
or anything more than slight instability of the left knee.  
In view of this, it is the Board's conclusion that the 
veteran's contentions notwithstanding, there is no competent 
medical evidence that he has what could be characterized as 
even "slight" recurrent subluxation or lateral instability.  
Therefore, even a compensable rating under Diagnostic Code 
5257 is not warranted.

Normal knee extension is to 0 degrees, while normal knee 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(1999).  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(1999), which concerns limitation of flexion of the leg, a 
noncompensable evaluation is assigned when flexion is limited 
to 60 degrees, and a 10 percent rating is assigned when 
flexion is limited to 45 degrees.  When flexion is limited to 
30 degrees, a 20 percent rating is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1999) relates to evaluations for 
limitation of extension of the leg.  Under this code, a 
noncompensable evaluation is assigned when extension is 
limited to 5 degrees and a 10 percent is assigned when 
extension is limited to 10 degrees.  When extension is 
limited to 15 degrees, a 20 percent rating is assigned.  

Extension and flexion of the veteran's knee was not measured 
on the June 1996 examination report.  However, during his 
November 1996 examination, the veteran could fully extend his 
leg to 0 degrees and flexion was to 130 degrees without 
discomfort.  VAMC records show that in January 1997, left 
knee extension was guard to 0 degrees of extension and to 120 
degrees of flexion.  During the veteran's August 1997 
examination, flexion was limited to 90 degrees due to pain.  
By the examination in January 1999, there was full extension 
and flexion was to 95 degrees, although pain on flexion was 
noted.  In any case, the veteran clearly does not satisfy the 
criteria for even a compensable rating under the provisions 
of either Diagnostic Codes 5260 or 5261.  

Despite the fact that the evidence fails to reflect that the 
criteria for a compensable evaluation is warranted under 
Diagnostic Code 5260 or 5261, or that a rating in excess of 
10 percent is warranted under the provisions of Diagnostic 
Code 5257, as indicated above, a claimant who is evaluated 
for instability of the knee and has  arthritis, as is the 
case here, may be assigned separate ratings under Diagnostic 
Code 5257 (for recurrent subluxation and instability) and 
Diagnostic Code 5003 (for arthritis).  See VAOPGCPREC 23-97 
and 9-98.  

In evaluating arthritis in these circumstances, the Board 
notes that, when it is established by X-ray findings, it will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes (as is the case here), a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  (The knee is considered a major joint for VA 
purposes).  Since the veteran has x-ray evidence of arthritis 
of the left knee (noted during the June 1996 examination) and 
some limitation of motion, albeit not compensable under 
diagnostic codes referable thereto, a 10 percent rating and 
no greater is warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  

In reaching this decision, the Board has also considered 
other provisions which might provide for a more favorable 
decision in this case, including Diagnostic Code 5256, 
relating to ankylosis of the knees.  It is not shown, 
however, that the appellant has actual ankylosis, so a rating 
under that code is inappropriate.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, as they relate to pain and any resulting 
functional impairment due to pain.  In DeLuca v. Brown, the 
Court held that in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  The Court remanded the case 
to the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.  

In this regard, the Board acknowledges the VA examiner's 
comments in August 1997 that no statement could be made in 
accordance with DeLuca because it would result in pure 
speculation.  While some limitation of flexion due to pain 
was noted during the August 1997 and January 1999 
examinations, no such limitations were found during the 
examination in June 1996.  Although the veteran had some pain 
while squatting during his November 1996, there was no pain 
on flexion or extension noted.  Moreover, to the extent that 
the veteran has had pain on motion, it does not appear to 
have resulted in an actual functional loss.  It was noted in 
January 1999 that he has been working at the VAMC since 1975 
and has never lost work due to his service connected 
disability.  It was also noted during this most recent VA 
examination that there was no fatigue or weakness, and the 
veteran's gait was normal (suggesting that there was no 
incoordination).  In view of this, the Board finds that the 
provisions of sections 4.40 and 4.45 do not call for the 
assignment of a rating in excess of that for which the 
veteran's left knee disability has already been assigned. 

Therefore, the Board concludes that the veteran remains 
entitled to no more than a 10 percent rating for his service-
connected residuals of a left knee injury, although it is 
more appropriately assigned under Diagnosed Code 5003.  In 
this regard, the Board notes that the VA General Counsel has 
concluded that a modification in the diagnostic code assigned 
had no effect on the service-connected status of a given 
condition. VAOPGCPREC 13-92; 57 Fed. Reg. 49,746 (1992). 


ORDER

Entitlement to service connection for a right knee disability 
as secondary to service connected residuals of a left knee 
injury is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a left knee injury is denied. 

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

